DETAILED ACTION
1.            The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.            This Non-Final office action is in response to application 17/031,629, application filed on 09/24/2020.  Claims 1-9 are currently pending in this application. 

Priority
3.            Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
4.            The information disclosure statement (IDS) submitted on 09/24/2020 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
5.            The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-9 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Myer et al. (US PG Pub No. 2020/0083701).

7.          With respect to claim 1, Myer teaches:
A calibration device for a charging device of an electric vehicle (calibration of temperature sensing and action device within a charging device for an electric vehicle, plugging charger cable with calibration device into charging socket of electric vehicle, para 25-28, see Figs 1-3, showing engagement between charging plug and charging socket), comprising: 
a plug for plugging into a charging socket of the charging device (see plug connector engaged with charging socket of electric vehicle, para 74); 
a calibration plate held on the plug (see calibration device, which is the plate 102 shown in Figure 5, which is a part of the charging plug, para 27-29, 49-52), 
wherein, in a plugged-in state of the calibration device, the calibration plate acts thermally on the charging socket (see calibration device and thermal sensing system acting together to act on the detection of a exceeded temperature to cool the portions of the charging/operation process, para 25-28); 
a temperature control unit held on the calibration plate and thermally connected to the calibration plate (see temperature control unit, see thermal sensing unit, see calibrated sensing feature, see plate 102 which is used to act on thermal status of charger/charging-operation, para 25-28); and 
a control unit operatively connected to the temperature control unit and configured to set a temperature of the calibration plate to a predetermined temperature (see control device to cool the electrical contact to prevent damage to charging process, charger and vehicle, para 37-40; see calibration device and thermal sensing system acting together to act on the detection of a exceeded temperature to cool the portions of the charging/operation process, para 25-28).

8.          With respect to claim 2, Myer teaches:
wherein the calibration device is configured to automatically set the temperature of the calibration plate to a plurality of predetermined temperatures one after the other (see plurality of temperature changing actions based on detection of temperature by calibration device, para 37-40; control device to cool the electrical contact to prevent damage to charging process, charger and vehicle, para 37-40; see calibration device and thermal sensing system acting together to act on the detection of a exceeded temperature to cool the portions of the charging/operation process, para 25-28).

9.          With respect to claim 3, Myer teaches:
at least one temperature sensor operatively connected to the control unit and designed and arranged to detect a temperature of the charging socket (calibration device and thermal sensing system acting together to act on the detection of a exceeded temperature to cool the portions of the charging/operation process, para 25-28).

10.          With respect to claim 4, Myer teaches:
(see plurality of temperature changing actions based on detection of temperature by calibration device, para 37-40; control device to cool the electrical contact to prevent damage to charging process, charger and vehicle, para 37-40; see calibration device and thermal sensing system acting together to act on the detection of a exceeded temperature to cool the portions of the charging/operation process, para 25-28).

11.          With respect to claim 5, Myer teaches:
wherein the control unit is configured to compare a temperature value of the charging socket received from the electric vehicle via the interface to a temperature value of the charging socket measured by the at least one temperature sensor (see plurality of temperature changing actions based on detection of temperature by calibration device, para 37-40; control device to cool the electrical contact to prevent damage to charging process, charger and vehicle, para 37-40; see calibration device and thermal sensing system acting together to act on the detection of a exceeded temperature to cool the portions of the charging/operation process, para 25-28), and 
wherein the control unit is configured to transmit a pair of mutually associated temperature values to the electric vehicle via the interface and the diagnostic interface (see storing a record of each event where a exceeded temperature threshold is detected, para 80-83).

12.          With respect to claim 6, Myer teaches:
wherein the control unit is configured to calculate a difference between mutually associated temperature values and to perform an action dependent upon the calculated difference (see plurality of temperature changing actions based on detection of temperature by calibration device, para 37-40; control device to cool the electrical contact to prevent damage to charging process, charger and vehicle, para 37-40; see calibration device and thermal sensing system acting together to act on the detection of a exceeded temperature to cool the portions of the charging/operation process, para 25-28).

13.          With respect to claim 7, Myer teaches:
wherein the action comprises displaying a calibrated state of the charging device when a value of the calculated difference is less than a predetermined first tolerance value (see plurality of temperature changing actions based on detection of temperature by calibration device, para 37-40; control device to cool the electrical contact to prevent damage to charging process, charger and vehicle, para 37-40; see calibration device and thermal sensing system acting together to act on the detection of a exceeded temperature to cool the portions of the charging/operation process, para 25-28), and 
wherein the action comprises displaying an incalibratability of the charging device when the value of the calculated difference is greater than a predetermined second tolerance value larger than the first tolerance value (see plurality of temperature changing actions based on detection of temperature by calibration device, para 37-40; control device to cool the electrical contact to prevent damage to charging process, charger and vehicle, para 37-40; see calibration device and thermal sensing system acting together to act on the detection of a exceeded temperature to cool the portions of the charging/operation process, para 25-28).

14.          With respect to claim 8, Myer teaches:
wherein the action comprises displaying a calibratability of the charging device and transmitting mutually associated received and detected temperature values to the electric vehicle via the interface and the diagnostic interface when the value of the calculated difference lies between the first tolerance value and the second tolerance value (see plurality of temperature changing actions based on detection of temperature by calibration device, para 37-40; control device to cool the electrical contact to prevent damage to charging process, charger and vehicle, para 37-40; see calibration device and thermal sensing system acting together to act on the detection of a exceeded temperature to cool the portions of the charging/operation process, para 25-28).

15.          With respect to claim 9, Myer teaches:
A method for calibrating a charging device of an electric vehicle (??), comprising: 
plugging a plug of a calibration device into a charging socket of the charging device (see calibration of temperature sensing and action device within a charging device for an electric vehicle, plugging charger cable with calibration device into charging socket of electric vehicle, para 25-28, see Figs 1-3, showing engagement between charging plug and charging socket); and 
operating the calibration device to set a temperature of a calibration plate of the calibration device held on the plug and thermally acting on the charging socket to a predetermined temperature (see plurality of temperature changing actions based on detection of temperature by calibration device, para 37-40; control device to cool the electrical contact to prevent damage to charging process, charger and vehicle, para 37-40; see calibration device and thermal sensing system acting together to act on the detection of a exceeded temperature to cool the portions of the charging/operation process, para 25-28).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUCHIN PARIHAR whose telephone number is (571)272-6210.  The examiner can normally be reached on M-F 8am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-7483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SUCHIN PARIHAR/
Primary Examiner, Art Unit 2851